DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2020 has been entered.
Response to Amendment
	Applicant’s amendment to claim 20 is acknowledged by the Examiner.
	Applicant’s addition of claim 26 is acknowledged by the Examiner. 
	Currently claims 20-26 are pending in the application.
Response to Arguments
Applicant’s arguments, see remarks [0004-0005], filed 12/30/2020, with respect to the rejection of claims 20-21, and 23-24 under 35 U.S.C. 103 in view of Stewart et al. (US 2017/0259157 A1) in view of Yakimovich et al. (US 2006/0206043 A1) have been fully considered and are persuasive.  The rejection of claims 20-21, and 23-24 under 35 U.S.C. 103 of Stewart et al. (US 2017/0259157 A1) in view of Yakimovich et al. (US 2006/0206043 A1) has been withdrawn. 
Applicant’s arguments, see Remarks [0006]-[0007], filed 12/30/2020, with respect to the rejection(s) of claim(s) 20, and 22-24 under 35 U.S.C. 103 have been fully considered and are 
In regards to Applicant argument that the spring is attached to the indicated lower hinge portion. Examiner respectfully disagrees and asserts that see Jovick Figure 1 where it can be seen that 12 is inserted into 32, 32 makes up a portion of 11 due to its direct connection to 11 via 32 as will be included in the rejection. However, this insertion is not considered “attached” and instead is considered to be temporarily inserted into, and capable of being removed from. This conclusion is due to the sliding nature of 12’s engagement with 32 similar to that of the Applicant’s Figure 9, where it can be seen that 4 is inserted into lower hinge portion, and is then pressed against and rests upon 3C of the lower hinge portion, but due to its sliding engagement with 3C, is not “attached”. Therefore since 32 lacks any features which would permanently attach or hold 12 in place, but instead facilitates a sliding engagement similar to that of Applicant’s own invention, 12 is considered to not be “attached” to 11.
In regards to Applicant argument that Jovick’s flat steel spring is not a spring, but instead is a metal strip, Jovick does not disclose the spring providing a constant force, and a non-linear force response, Examiner respectfully disagrees for the following reasons. Since Jovick has defined it as a flat steel spring, it is a spring. Further, since the spring of Jovick is of a constant material, and of a constant thickness, the spring of Jovick would apply a continuous, and constant force throughout the movement of the lower frame portion from the first position, to the second position (as evidenced by 12 retaining a bend even in the configuration of Figure 1, and thereby applying a force to 29 and 32 at all times, or constantly). Secondly, since the spring of 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the upper hinge" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, Examiner will interpret this limitation as “the upper hinge portion”.
Claim 22 recites the limitation "the lower hinge piece" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, Examiner will interpret this limitation as “the lower hinge portion”.
Claim 23 recites the limitation "the upper hinge piece" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, Examiner will interpret this limitation as “the lower hinge portion”.
Claim 24 recites the limitation "the lower hinge piece" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, Examiner will interpret this limitation as “the lower hinge portion”.

Claim 26 recites the limitation "the lower hinge piece" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, Examiner will interpret this limitation as “the lower hinge portion”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20-24, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jovick (US 2,587,166) in view of Yakimovich et al. (US 2006/0206043 A1) (hereinafter Yakimovich).
In regards to claim 20, Jovick discloses a knee brace (knee brace; see [Col 1 ln 1-10]; see Figure 1) comprising: 
an upper frame portion (35; see [Col 2 ln 38-43]; see Figure 1), wherein the upper frame portion (35) is configured to engage a portion of a human leg above a knee (see Figure 1); 
a lower frame portion (37; see [Col 2 ln 38-43]; see Figure 1), wherein the lower frame portion (37) is configured to engage a portion of the human leg below the knee (see Figure 1); 
an upper hinge portion (10, 17, 17 being directly connected to 27 is construed to be a hinge portion, 10 directly connected to 17 is likewise also construed to be a hinge portion, together they form a unitary portion of hinge 27 and are therefore construed to be an upper hinge portion; see [Col 2 ln 10-28]; see Figure 1) attached to the upper frame portion (35; see Figure 1); 
a lower hinge portion (11, 22; 22 being directly connected to 27 is construed to be a hinge portion, 11 directly connected to 22 is likewise also construed to be a hinge portion, together they form a unitary portion of hinge 27 and are therefore construed to be an upper hinge portion; see [Col 2 ln 10-28]; see Figure 1) attached to the lower frame portion (37; see Figure 1); 
wherein the lower hinge portion (11, 22) is connected to the upper hinge portion (10, 17) via a hinge (27; see [Col 2 ln 20-28]; see Figure 1); 
a spring bracket (30; see [Col 2 ln 29-37]; see Figure 2) attached to the upper hinge portion (10, 17; see Figure 1), wherein the spring bracket (30) comprises: an elongate linear spring element (12; see [Col 2 ln 6-10]; see Figure 1); 
wherein, the lower frame portion (37) is configured to move from a first position (see Figure 1) to a second bent position (see Figure 3) about the hinge (27) as a user bends its knee; 
wherein the elongate linear spring element (12) is configured to apply a constant force (a bent spring of a constant thickness will apply a constant force when bent; it can be seen in figures 1 and 3 that 12 remains bent even in the first configuration of Figure 1, and thus will apply a constant force) throughout the movement of the lower frame portion (37) from the first position (See Figure 1) to the second position (see Figure 3) via a non-linear force response (Applicant defines a non-linear force response is created by a constant force generated by a spring, and the catch of the lower hinge portion slides along the spring element deflecting the spring rearward (see Applicant’s Specification [lines 46-63]); see Jovick [col 2 ln 29-38] in reference to 12 sliding within the socket 32; and 12 deflects rearward (see Figure 3); therefore, since 12 applies a constant force, and 32 slides along 12 while deflecting 12 rearward in a similar manner to Applicant’s invention, 12 is construed to provide a non-linear force response when 24 is moved from the first position, to the second position); 
wherein the lower frame portion (37) is configured to return from the second bent position (see Figure 3) to the first position (see Figure 1) about the hinge (27) as the user extends its leg; 
wherein the elongate linear spring element (12) is configured to apply the constant force throughout the movement of the lower frame portion (37) from the second bent position (see Figure 3) to the first position (see Figure 1; Applicant states that the constant force is generated ;
wherein the elongate linear spring element (12) is not attached to the lower hinge portion (11,22; attach (and therefore attached) is defined by the Merriam-Webster Dictionary as: “to make fast (as by tying or gluing)” (see https://www.merriam-webster.com/dictionary/attach); see Figure 1 that 32 (which makes up a portion of 11 due to its direct connection to 11 via 33) lacks fastening features (adhesives, ties, screws, nails, hook and loop fasteners, etc.) that would fast 12 into 32, therefore 12 is not considered to be “attached” to 32, but instead merely inserted into 32 in a sliding engagement).
Jovick does not explicitly disclose that the hinge that connects the lower hinge portion to the upper hinge portion comprises an axle.
However, Yakimovich teaches an analogous hinge joint (40; see [0072]; see Figure 4); comprising an analogous upper hinge portion (20; see [0074]; see figure 4), an analogous lower hinge portion (21; see [0074]; see Figure 4) wherein the upper hinge portion (20) and the lower hinge portion (21) are connected via an axle (1 is construed to be an axle based in the Merriam -Webster dictionary definition of axle: “a pin or shaft” (see https://www.merriam-webster.com/dictionary/axle); see [0074]; see Figure 4; further see [0083] in reference to a bushing being inserted between disc plate and 1, this is construed to be equivalent to Applicant’s 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the hinge as disclosed by Jovick, and to have added the axle as taught by Yakimovich in order to have provided an improved hinge that would add the benefit of connecting the lower hinge to the upper hinge, and to facilitate rotation of the lower hinge relative to the upper hinge about the axis defined by the axle (see [0074]).
In regards to claim 21, Jovick as modified by Yakimovich discloses the invention as discussed above.
Jovick further discloses wherein the upper hinge (see 112b interpretation above; 10, 17) comprises at least one slot (while not seen, since 31 is defined as being a rivet (see [Col 2 ln 29-37]), there is a required slot in both 10 and 30 to facilitate the first insertion prior to fastening 31 permanently as evidenced by: https://www.youtube.com/watch?v=9aoXmzdSf_I), wherein the spring bracket (30) comprises at least one tab (tab is defined by the Merriam-Webster dictionary as: “a short projecting device” (see https://www.merriam-webster.com/dictionary/tab); 31 being a short projecting device from 30, is therefore construed to be a tab), and wherein the tab (31) is adapted to be secured within the slot (see Figure 2), thereby attaching the spring bracket (30) to the upper hinge (see 112b interpretation above; 10, 17).
In regards to claim 22, Jovick as modified by Yakimovich discloses the invention as discussed above.
Jovick further discloses wherein the lower hinge piece (see 112b interpretation above; 11, 22) comprises (as stated above, 32 is construed to be a portion of 11 due to their direct : a left plate (as indicated by A in annotated Figure 4 below) and a right plate (as indicated by B in annotated Figure 4 below) oriented parallel to each other (see Figure 4); a front plate (as indicated by C in annotated Figure 4 below) located between the left plate (A) and right plate (B) thereby defining an open prismatic box (32; see [Col 2 ln 29-37]; see Figures 2-4) having a void therein (see [Col 2 ln 29-37]; see Figures 2-4); wherein the front plate (C) engages the elongate linear spring element (12) when the lower frame portion (37) moves from the first position (see Figure 1) to the second bent position (see Figure 3), thereby creating a fulcrum (Fulcrum is defined by the Merriam-Webster Dictionary as: “one that supplies capability for action” (see https://www.merriam-webster.com/dictionary/fulcrum); see Figure 3 and 4 below that as 12 bends, 12 engages with C while trying to regain its original state (flat), further see Figure 3 that 12 creates (via bending and storing energy in the bend) a capability for a restoring action due to the inherent nature of a spring wanting to return to its equilibrium state (in the instant case of 12, the equilibrium state of being flat/straight)).

    PNG
    media_image1.png
    161
    249
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    528
    633
    media_image2.png
    Greyscale

In regards to claim 23, Jovick as modified by Yakimovich discloses the invention as discussed above.
Jovick further discloses wherein the upper hinge piece (see 112b interpretation above; 10, 17) comprises at least one attachment point (15; see [Col 2 ln 11-17]; see Figure 1); and wherein the knee brace (knee brace) comprises a strap (13; see [Col 2 ln 11-17]); see Figure 1) connected to the attachment point (15; see Figure 1), and wherein the strap (13) is configured to engage the leg of the user above the knee to secure the knee brace (knee brace) to the leg of the user (see Figure 1).
In regards to claim 24, Jovick as modified by Yakimovich discloses the invention as discussed above.
Jovick further discloses wherein the lower hinge piece (see 112b interpretation above; 11, 22) comprises another attachment point (16; see [Col 2 ln 11-17]; see Figure 1); and wherein the knee brace (knee brace) comprises a second strap (14; see [Col 2 ln 11-17]; see Figure 1) connected to the another attachment point (16), and wherein the strap (14) is configured to engage the leg of the user below the knee to secure the knee brace (knee brace) to the leg of the user (see Figure 1).
In regards to claim 26, Jovick as modified by Yakimovich discloses the invention as discussed above.
Jovick further discloses wherein a lower portion of the elongate liner spring element (12) is configured to move within the prismatic box (32) of the lower hinge piece (see 112b interpretation above; 11, 22) during movement of the lower frame portion (37) from the first position (see Figure 1) to the second position (see Figure 3; see [Col 2 ln 29-37] in reference to an end (a lower portion) of 12 being inserted into 32, and capable of movement (sliding) within 32).
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jovick (US 2,587,166) in view of Yakimovich et al. (US 2006/0206043 A1) (hereinafter Yakimovich) as applied to claims 20-24, and 26 above, and further in view of Ghahfarokhi et al. (US 2016/0175134 A1) (hereinafter Ghahfarokhi) with extrinsic evidence provided by Clearwater Composites (https://www.clearwatercomposites.com/resources/advantages-of-carbon-fiber/).
In regards to claim 25, Jovick as modified by Yakimovich discloses the invention as discussed above.
Jovick as modified by Yakimovich does not disclose wherein the elongate linear spring element is a carbon fiber spring element.
However, Ghahfarokhi teaches an analogous knee brace (100; see [0028]; see Figure 1); comprising an upper frame portion (as indicated by D in annotated Figure 4 below), a lower frame portion (as indicated by E in annotated Figure 4 below), an upper hinge portion (12; see [0026]; see Figure 1), a lower hinge portion (54; see [0031]; see Figure 1), and an elongate linear spring element (28; see [0030]; see Figure 1); wherein the elongate linear spring element (28) is a carbon fiber spring element (see [0011]) for the purpose of providing a spring that would add the multiple benefits of carbon fiber (as evidenced by https://www.clearwatercomposites.com/resources/advantages-of-carbon-fiber/)

    PNG
    media_image3.png
    819
    349
    media_image3.png
    Greyscale

.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Ferguson et al. (US 2013/0131560 A1)
Stewart et al. (US 2017/0259157 A1)
Amundson et al. (US 2016/0250094 A1)Campbell et al. (US 6,471,664 B1)
Seligman et al. (US 2004/0153015 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MILLER whose telephone number is (571)270-5445.  The examiner can normally be reached on Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL A MILLER/            Examiner, Art Unit 3786                                                                                                                                                                                            
/ALIREZA NIA/            Supervisory Patent Examiner, Art Unit 3786